
[exhibit10-2x1x1.jpg]


Date: November 30, 2011

LETTER OF GUARANTEE

Name of Customer:       Vishay Advanced Technologies Ltd (hereinafter referred
to as the "Customer") Name of Guarantor Vishay Precision Group, Inc. Address
Great Valley Parkway, Suite 150, Malvern, PA 19355 USA (hereinafter: the
"Guarantor", “we”, or “us”)


1.  Nature and Extent of the Guarantee and the Secured Indebtedness        

We the undersigned hereby guarantees to HSBC Bank plc (hereinafter referred to
as the "Bank") the due performance of the obligations of the Customer due to any
debt arising under the Revolving Facility Agreement signed between the Customer
and the Bank on or about the date hereof (hereinafter, as it may be amended,
restated or modified in writing from time to time: the "Facility Agreement")
upon the occurrence and during the continuance of an Event of Default
thereunder. Terms not defined herein are used as defined in the Facility
Agreement.

  2.

The aforementioned obligations may be direct or indirect, absolute or
conditional, and shall also include interest, differentials arising out of
linkage to an index or to the exchange rate of any currency, and also
commissions and costs which shall arise out of the aforementioned obligations
(hereinafter referred to as the "Customer’s indebtedness"). We undertake to pay
the Bank, subject to the terms of Section 16 (a) below upon its first demand any
amount guaranteed hereby.

  3. The Amount of the Guarantee  

Guarantee Limited in Amount – the amount of the Customer’s indebtedness
guaranteed by us shall not exceed the principal amount of USD 15,000,000
together with interest, differentials arising out of linkage to an index or to
an exchange rate, indemnities (pursuant to Clauses 11.2 and 19 of the Facility
Agreement), commissions and costs at such rate and in such amounts as the Bank
shall be entitled to debit the Customer.

  The Bank has advised us of the following:   (a)      

The inclusive amount of the Customer’s indebtedness as at the date of signature
of this guarantee is nil excluding interest and commissions which have accrued
after the last debit date thereof.

  (b)

The credit facility that the Bank granted to the Customer as of the date of the
signature of this guarantee is in a maximum principal amount of USD 15,000,000.

  (c)

As of the date of the signature of this guarantee the number of the guarantors
to the Bank is 4.

  (d)

(Reserved)

 

--------------------------------------------------------------------------------


[exhibit10-2x1x1.jpg]
   


4.      

Additional Information

  We confirm that prior to the signature of this guarantee the Bank informed us
as follows:   4.1 (Reserved)   4.2 As of today the Customer pays its debts, if
any, to the Bank on time.   4.3 (Reserved)   4.4 (Reserved)   4.5 (Reserved)  
4.6 (Reserved)   4.7 The Bank brought to our attention the fact that we are not
sole guarantors as it is defined under the Guarantee Law, 1967.   5. The
Guarantee is Additional to Other Collateral   This guarantee is additional to
and independent of any other guarantee or collateral that is held or shall be
held by the Bank.   6. Validity of the Guarantee and its Application   6.1 This
guarantee shall be revolving and shall be binding upon us notwithstanding the
fact that on any date the Customer’s indebtedness or part thereof shall be
repaid and shall be reincurred thereafter.   6.2      

This guarantee shall be in force until the earlier of: (i) the Customer’s
indebtedness is repaid in full and the Bank has no further commitment to advance
funds to the Customer or (ii) it is cancelled by us in writing. In a case of
cancellation as aforesaid our obligations shall apply to the Customer’s
indebtedness as the same shall be on the thirtieth day from the date of service
of notice of cancellation to the Bank including any amount that is incurred as
interest, commissions and expenses of the Bank even after that date. We
undertake to pay to the Bank, subject to the terms of Section 16 (a) below on
its first demand the above guaranteed amounts, provided that no demand may be
made unless and only to the extent the Customer has defaulted on payment under
the Customer indebtedness .

  6.3 The cancellation of the guarantee by any of us shall not affect the
validity of the obligations of the others.   7. The Rights of the Bank in
Relation to the Customer’s Indebtedness and the Collateral   7.1

The Bank is entitled without obtaining our consent (provided that the Bank shall
provide us with a written notice of the following as early as practicable upon
taking any of the following actions):

  (a)      

to terminate, change, increase, reduce, or renew any credit or banking facility
whatsoever granted to the Customer (provided that we shall not be obligated
hereunder with respect to any increase in the Customer's obligations above the
threshold specified in Section 3 above);

  (b)

to exchange, release, realize or refrain from realising collateral held by the
Bank subject to the terms of Section 16 (a) below;

  (c)

to reach a compromise, to grant extensions, to release or come to any agreement
whatsoever with the Customer or another person or a guarantor of his
indebtedness – including us;

  7.2

the action of the Bank as aforesaid shall not affect or derogate from our
obligations pursuant to this guarantee and shall not confer upon us any right or
option pursuant to sections 5 and 6 of the Guarantee Law – 1967;

 

--------------------------------------------------------------------------------


[exhibit10-2x1x1.jpg]
  


7.3      

this guarantee shall not be affected by the invalidity of the Customer’s
indebtedness, including indebtedness occurred after the limitation of his legal
capacity to act or the liquidation of the Customer or by reason of the Bank not
having received collateral or that the collateral which has been received is
valueless or invalid;

  7.4 the guarantee shall not be affected by an event in which the Bank has
caused the expiration of a guarantee or collateral irrespective of whether any
loss is caused to us thereby, except if the Bank was negligent;   7.5 unless and
until the Bank recovers in full any amount due to it under the Facility
Agreement, we shall not be entitled to claim or benefit from collateral at the
disposal of the Bank in relation to the Customer’s indebtedness or to make any
claim against the Bank which the Customer is entitled to make;   7.6 this
guarantee shall not be affected by the lack of capacity or authority or ultra
vires on the part of the Customer or those acting on his behalf to enter into a
contractual relationship, unless the Bank knew or should have known of such
defect in the Customer's liability and did not inform us thereof.   7.7 Our
obligation to the Bank pursuant to this guarantee shall deemed to be a direct
obligation for the repayment of the Customer’s indebtedness, provided however,
that we shall have no obligation unless there has been an Event of Default for
nonpayment by the Customer under the Facility Agreement and then only to the
extent of the default;   7.8 the fact that the Bank shall not exercise rights
against the Customer or against ourselves shall not be deemed a waiver of such
rights or constitute any precedent whatsoever.   8.       Appropriation of
Payments   8.1 The Bank is entitled to appropriate any sum received from the
Customer or on his behalf to any account of the Customer, alone or with others
as the Bank shall deem fit, notwithstanding any instruction by the payer or
other person in relation to the appropriation of payments.   8.2 Without
prejudice to the right of the Bank pursuant to Clause 8.1 above, if the Customer
is insolvent, the Bank is entitled to consider any sum which shall be paid on
behalf of the Customer or by us to be a general deposit or to be collateral only
for the Customer’s indebtedness, and not to appropriate the same for the purpose
of the reduction of the Customer’s indebtedness, and therefore the Bank is
entitled to claim in legal proceedings or in bankruptcy or winding up
proceedings the whole Customer’s indebtedness, without taking into account any
sum which shall be paid as aforesaid. In such case, we covenant not to claim any
sum in competition with the Bank, subject always to the proviso that the Bank
will not recover a total sum in excess of the amount of the Customer’s
indebtedness.   9. The Records of the Bank   A copy of the records of the Bank
in connection with the Customer’s account, signed by an officer of the Bank
shall serve as admissible evidence in all judicial or other proceedings.   10.
Rights of Possession, Lien and Set-off   Subject to the terms of Section 16 (a)
below should the Customer fail to pay any amounts due from it to the Bank under
the Agreement, giving rise to an Event of Default for non-payment under the
Facility Agreement, the Bank shall have a right of possession, lien and set-off
in respect of all monies or property which shall be held by it at any time to
the credit of any one of us alone or together with others in any account
whatsoever, including those which have been delivered or which shall be
delivered to the Bank for collection only and/or by way of security and/or for
safekeeping and in respect of the proceeds thereof.  

--------------------------------------------------------------------------------


[exhibit10-2x1x1.jpg]
   


The Bank shall be entitled, in the aforementioned circumstances, to set off any
sum and to realise any property at such price and upon such conditions as the
Bank, acting in accordance with common banking practice, shall deem fit and to
apply the proceeds to the repayment of the Customer’s indebtedness.   11.      
The Costs of Realisation   All the costs of the realisation of the guarantee,
including attorney’s reasonable professional fees, shall be borne by us and
shall also be secured by this guarantee.   12. Undertaking to Sign Documents  
We undertake to sign any document which shall be reasonably required in order to
give validity to our guarantee and to the rights of the Bank in connection with
the collaterals delivered to it.   13. The Delivery of Notices   All notices or
other communications under or in connection with this guarantee shall be given
in writing and, unless otherwise stated may be made by letter or facsimile. Any
such notice will be deemed to be given as follows:   (a)       if by letter,
when delivered personally or on actual receipt; and   (b) if by facsimile, when
received in legible form.   However, a notice given in accordance with the above
but received on a non-working day or after business hours in the place of
receipt will only be deemed to be given on the next working day in that place.
   14. Addresses for notices   The address and facsimile number of the Guarantor
are:   Vishay Precision Group, Inc.   Great Valley Parkway, Suite 150,  
Malvern, PA 19355 USA   Attention of Roland B. Desilets, Esq., Director of Legal
Services   Fax No. 484-321-5301   E-mail: roland.desilets@vishaypg.com   or such
other as the Guarantor may notify to the Bank by not less than five Business
Days' notice.   15. Jurisdiction and Law   For the purpose of this guarantee the
sole venue of jurisdiction is fixed as the competent court in Tel Aviv and the
Israeli Law will prevail.   Without prejudice to any other mode of service
allowed under any relevant law, the Guarantor:   (a) irrevocably appoints the
Customer of 2 Haofan St., Holon 58814, Israel, as its agent for service of
process in relation to any proceedings before the Israeli courts in connection
with the Guarantee; and  

--------------------------------------------------------------------------------


[exhibit10-2x1x1.jpg]
   


      (b) agrees that failure by an agent for service of process to notify the
Guarantor of the process will not invalidate the proceedings concerned.   (c) If
any person appointed as an agent for service of process is unable for any reason
to act as agent for service of process, the Guarantor must immediately appoint
another agent on terms acceptable to the Bank. Failing this, the Bank may
appoint another agent for this purpose.   16. Enforcement of Remedies; Senior
Credit Facility Agreement   (a)       Upon the occurrence of an Event of Default
under the Facility Agreement that has not been cured or waived by Bank:   (i)
      Bank shall promptly notify Guarantor of such Event of Default, including
the particulars of such Event of Default and Bank’s intended actions under
Clause 16. of the Facility Agreement (Acceleration) or the other Finance
Documents;   (ii) Bank shall not make a demand against Guarantor under this
Guarantee without providing Guarantor at least 60 days prior written notice of
its intent to do so and complying with the terms of this Section 16(a);   (iii)
Subject to the terms of the Subordination Agreement executed on or about the
date hereof by and among the Bank, Guarantor and JPMorgan Chase Bank, National
Association as agent for itself and the other parties (the "Subordination
Agreement"), a copy of which is attached hereto as Annex A, the Bank shall not:
(A) by set-off or in any other manner, ask, demand, sue for, take or receive
from Guarantor payment on the whole or any part of the Subordinated Obligations
nor (B) take any action to collect, demand payment of or accelerate all or any
portion of the Subordinated Obligations, take any security therefor or exercise
any of its other rights or remedies against Guarantor that it may have in
respect of the Subordinated Obligations (as such term is defined in the
Subordination Agreement), in each case unless and until Bank has fully exercised
its remedies against Customer and the other members of the Israeli Domiciled
Corporate Group which are Guarantors and their assets (other than the filing of
appropriate proofs of claim or any other similar action necessary to preserve
its claim against the Guarantor, provided that the Bank may accelerate the
Subordinated Obligations if all outstanding Senior Obligations (as defined in
the Subordination Agreement) shall have been previously accelerated); and   (iv)
“Israeli Domiciled Corporate Group” means, collectively, Customer,
Tedea-Huntleigh International, Ltd., a company formed under the laws of Israel,
T-H Technology, Ltd., a company formed under the laws of Israel, and T-H
Industrial Properties, Ltd., a company formed under the laws of Israel.   (b) We
hereby represent and warrant to the Bank all the representations and warranties
set out in Articles 5.2 & 5.3 of the Senior Credit Facility agreement, as if
those representations and warranties were set out herein and as they may be
amended, restated or modified from time to time in accordance with the
provisions of the Senior Credit Facility Agreement.   (c) We undertake towards
the Bank to comply with all of our undertakings set out in Articles 6.1 & 6.2
and 7 (Financial Covenants) of the Senior Credit Facility agreement, as they may
be amended, restated or modified from time to time, as if those undertakings
were set out herein.   (d)

For the avoidance of doubt, Guarantor, without notice to or approval from Bank,
is permitted to (i) incur additional indebtedness (in which case, if so
requested, the Bank shall enter into a new and/or additional subordination
agreement), (ii) substitute, amend, modify, refinance or supplement the Senior
Credit Facility agreement (in which case the Subordination Agreement will remain
in full force and effect and apply to such amendment, modification and
supplement, provided that if so requested by Agent, the Bank will enter into a
reaffirmation, extension, or supplement of the Subordination Agreement) (the
above events shall be collectively referred to as "New Financing") provided 1)
Guarantor complies with Sections 16 (b) and (c) above, 2) no Event of Default
has occurred and is continuing, 3) no assets of the Israeli Domiciled Corporate
Group are pledged in favour of any entity other than the Bank due to such New
Financing, and 4) where applicable - the terms of any new subordination
agreement and/or of any reaffirmation, extension, or supplement of the
Subordination Agreement (as and to the extent applicable)are no less favourable
to the Bank than the terms of the Subordination Agreement.

 

--------------------------------------------------------------------------------


[exhibit10-2x1x1.jpg]
  


17.       U.S. Withholding Taxes   (a)       All payments to be made by the
Guarantor to the Bank shall be made free and clear of and without deduction for
or on account of all Taxes imposed or levied by or on behalf of Israel or any
other jurisdiction from or through which such payment is made or any authority
therein or thereof having power to tax in connection with the performance by the
Guarantor of its obligations under this Letter of Guarantee ("Applicable Taxes")
unless the Guarantor is compelled by law to make payment subject to such
Applicable Taxes.   (b) All Applicable Taxes (other than Applicable Taxes on the
overall net income of the Bank, which are not deducted from a payment hereunder)
shall be paid by the Guarantor promptly upon its becoming aware that it is
obliged to pay the same. The Guarantor will indemnify the Bank in respect of all
such Applicable Taxes (other than Applicable Taxes on the overall net income of
the Bank which are not deducted from a payment hereunder). In addition, if any
Applicable Taxes or amounts in respect thereof must be deducted from any amount
payable or paid by the Guarantor under any Agreement (or payable or paid by the
Bank under any Agreement), the Guarantor shall pay such additional amounts as
may be necessary to ensure that the Bank receives a net amount equal to the full
amount which it would have received had payment not been made subject to such
Applicable Tax. The Guarantor shall deliver to the Bank, within 30 days of each
payment, evidence satisfactory to the Bank (including all relevant tax receipts)
that such Applicable Taxes have been duly remitted to the appropriate authority.
  If the Bank determines, in its sole discretion, that it has received a refund
of any Applicable Taxes as to which it has been indemnified by the Guarantor or
with respect to which the Guarantor has paid additional amounts pursuant to this
paragraph (b), it shall pay to the Guarantor within 30 days of receipt an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Guarantor under this paragraph (b) with respect
to the Applicable Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Bank, and without interest (other than any interest paid by the
relevant Governmental Authority (in this Clause 17, as defined in the Senior
Credit Facility agreement) with respect to such refund), provided that the
Guarantor, upon the request of the Bank, agrees to repay the amount paid over to
the Guarantor (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Bank in the event the Bank is required
to repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Guarantor
or any other person.   (c) Bank shall deliver to Guarantor, at the time or times
prescribed by applicable law and reasonably requested by the Guarantor, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding of U.S. tax. In
addition, Bank, if requested by the Guarantor, shall deliver such other
documentation prescribed by applicable law and reasonably requested by the
Guarantor as will enable Guarantor to determine whether or not such Bank is
subject to backup withholding or information reporting requirements. For the
avoidance of doubt, and without limiting the foregoing, Bank shall deliver to
the Guarantor (in such number of copies as shall be requested by Guarantor) on
or prior to the date of execution of this Guarantee, duly completed copies of
Internal Revenue Service Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party and which
would exempt such payments from the obligation of the Guarantor to withhold U.S.
tax.   (d) Guarantor shall not indemnify Bank for U.S. withholding taxes that
are imposed due to Bank’s failure to provide Guarantor with the proper forms
required under paragraph (c) above.     

--------------------------------------------------------------------------------


[exhibit10-2x1x1.jpg]
  


            (e)

If we are required to withhold taxes or similar amounts from any payments made
hereunder, we will do so and pay them to the appropriate Governmental Authority.
We shall indemnify Bank for U.S. withholding taxes that are imposed on payments
to be made under this Agreement only if (i) the Bank's full compliance with
paragraph (c) above does not actually permit such payments to be made without
withholding of U.S. tax or (ii) there has been a Change in Law that results in
Bank’s inability to reasonably comply with paragraph (c) above. “Change in Law”
is defined as the occurrence, after the date of this Guarantee, of any of the
following: (A) the adoption or taking effect of any law, rule, regulation or
treaty, (B) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (C) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

  (f)       Guarantor shall not indemnify Bank for any withholding tax
obligations under U.S. Treasury Code Sections 1471-1474 (“FATCA”), it being
acknowledged that the Bank will be, at all relevant times, a "participating
foreign financial institution" (PFFI) as defined in FATCA.


THIS LETTER OF GUARANTEE IS IN ALL RESPECTS SUBJECT TO THE TERMS OF THE
SUBORDINATION AGREEMENT. TO THE EXTENT THAT THERE ARE ANY INCONSISTENCIES
BETWEEN THIS LETTER OF GUARANTEE AND THE SUBORDINATION AGREEMENT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE TERMS OF THE SUBORDINATION
AGREEMENT SHALL CONTROL AND PREVAIL.

Our signature on this guarantee shall be evidence of the fact that the Bank has
brought to our attention the nature of the guarantee, including the matters in
connection with the amount thereof, the extent and nature of the Customer’s
indebtedness secured thereby and the fact that it is revolving and unlimited in
time, and further that we have received a copy of the letter of guarantee which
constitutes notice in writing by the Bank to us, including all the particulars
set forth in this letter of guarantee.


AS WITNESS HEREOF:

VISHAY PRECISION GROUP, INC.

By: /s/ Steven Klausner
Name: Steven Klausner
Title: Vice President and Treasurer

To

HSBC Bank plc

I, Roland B. Desilets legal adviser of Vishay Precision Group, Inc.
(hereinafter: the "Company") hereby confirm that this guarantee was signed on
behalf of the Company by its Vice President and Treasurer Steven Klausner


By: /s/ Roland B. Desilets   November 30, 2011   Roland Desilets Name and
Signature Date


--------------------------------------------------------------------------------


[exhibit10-2x1x1.jpg]


ANNEX A

 

COPY OF THE SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------